          Case 1:20-cv-09659-VSB Document 16 Filed 12/28/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––x
BP PRODUCTS OF NORTH AMERICA, INC.,                    :
                                                       :   Civil Action No. 20-cv-09659-VSB
                                Plaintiff,             :
         -against-                                     :   NOTICE OF APPEARANCE
                                                       :
WESTWARD SERVICE STATION INC.,                         :
BLUE HILLS FUELS, LLC, and                             :
PMG NORTHEAST, LLC,                                    :
                                                       :
                                Defendants.
– – – – – – – – – – – – – – – – – – – – – – – – – – – –x


        PLEASE TAKE NOTICE that Kevin P. Mulry, Esq. of Farrell Fritz, P.C., an attorney

authorized to practice in this court, hereby appears in the above-entitled action for Defendants

Blue Hills Fuels, LLC, and PMG Northeast, LLC, and hereby requests that he be notified of all

filings by ECF.

Dated: December 28, 2020

                                              FARRELL FRITZ, P.C.

                                                      s/ Kevin P. Mulry
                                              By:
                                                    Kevin P. Mulry
                                                    400 RXR Plaza
                                                    Uniondale, NY 11556
                                                    Telephone: (516) 227-7000
                                                    Facsimile: (212) 687-2175
                                                    Email: kmulry@farrellfritz.com


TO: All Counsel of Record (By ECF)




FF\11089918.1
